DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/04/2022. 
In the filed response, claims 1, 5-7, and 12 have been amended, where claims 1 and 12 are independent claims. Further, claims 9-11, 13, and 18 have been canceled. 
Accordingly, Claims 1-8, 12, 14-17, and 19-20 have been examined and are pending. The Examiner notes the pending claims in the amended claim set as shown above differs from that found in Applicant’s remarks (01/04/2022) where claims 18-20 are indicated as being canceled. Since claims 19-20 are not shown as canceled in the claim set, these are being examined.  This Action is made FINAL.


	Response to Arguments
1.	Applicant’s arguments with respect to the instant claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	The filed amendments are shown to introduce new limitation that Examiner respectfully submits results in a change in scope. Specifically, the amendments in for e.g. claim 1 introduce “timestamps” for a video feed and “transaction times” corresponding to “each transaction event”. Further, the amendments now also include “raising a weight mismatch event when the weight of the item does not comport with the expected weight of the item” and correlating “the specific transaction time and the item with the video feed by matching a timestamp in the video feed to the specific transaction time of the weight mismatch event maintained in the database”.  As such, the Examiner brings in new prior art Heier et al. US 2016/0210515 A1, hereinafter 
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Migdal et al. (US 2014/0176719 A1), in view of Heier et al. (US 2016/0210515 A1), hereinafter referred to as Migdal and Heier, respectively.
Regarding claim 1 (Currently Amended) Migdal discloses “A video playback system for a checkout terminal in communication with a database, that generates a video playback of a fraudulent activity [Fig. 5 shows system for verifying possible fraudulent activity at a self-checkout terminal. Filed specification (¶0017) identifies a database as an organized body of related data. As such, Migdal’s preset data (¶0039-0040) used to compare data feeds for e.g. the weight analysis, can be considered a database. See Heier below for explicit support of a “database” in a POS system], comprising: a video source [See camera 507 (Fig. 5)] operable to generate a video feed capturing a transaction area of the checkout terminal [Camera 507 is used for capturing video of activities at the self-checkout terminal (¶0067 with reference to Fig. 5). Also refer to ¶0021, i.e. system obtains video data of transaction area.], the video feed being stored by the database with timestamps [Migdal discloses storing a portion of video feed (claim 17), where said “portion” represents a clipped, short-duration snippet (¶0038). A snippet of video would necessarily have start and end points/times. Also reference Fig. 3. For more explicit support, see Heier below]; a weight sensor positioned at the checkout terminal and operatively coupled to the checkout terminal [¶0011 for example, shows a weight sensor coupled with the self-checkout terminal. Also see weight sensor 506 in Fig. 5], wherein the weight sensor obtains a weight of an item being transacted at the checkout terminal [Reference weight sensor 506 (Fig. 5) for measuring a weight of a plurality of items placed at the bagging area 505 of the check-out terminal]; and the checkout terminal, with a processor and a memory [See computer processing unit 509 (Fig. 5). Claim 17 further shows storing video portions in said computer processing unit.], operatively communicating with the database [Migdal discloses a computer processing unit with storage capability (claim 17) which in turn can compare data feeds with preset data, i.e. a database. Thus, the computer processing unit must communicate with the preset data. See Heier below for further support], configured to: maintain transaction events generated during a transaction by a transaction time that each transaction event was raised in the database; [Migdal however does not disclose the foregoing. See Heier below for support] compare the weight of the item with an expected weight of the item [See for e.g. ¶0011-0012 of Migdal, i.e., unexpected weight data of item from weight sensor is checked to see if it corresponds to an expected weight tolerance (i.e. preset data). Also see ¶0039-0041], the database comprising the expected weight corresponding to the item [Migdal’s preset data (¶0039-0041), which includes expected weight tolerances, are compared to the measured weights of items. See Heier below regarding explicit support for a “database”] and raising a weight mismatch event when the weight of the item does not comport with the expected weight of the item; [If weights do not agree within an accepted tolerance level, then a flag may be set as possible fraudulent activity (e.g. ¶0042)] identify a specific transaction time of the item when the weight of the item is dissimilar to the expected weight and correlate the specific transaction time and the item with the video feed by matching a timestamp in the video feed to the specific transaction time of the weight mismatch event maintained in the database; [See ¶0012. The plurality of data feeds comprising a video feed, transaction data, and unexpected weight data, are correlated with the preset data to determine possible fraudulent activity. Correlation determination implies temporal matching of said data feeds. Also reference ¶0060. See Heier below for further support regarding correlating transaction times of possible fraud events with captured video] obtain the video playback from the video feed [Migdal however does not explicitly recite the foregoing. See Heier below for support], wherein a start time of the video playback is determined based on a predefined duration prior to the identified specific transaction time [Migdal however does not explicitly recite the foregoing. See Heier below for support]; receive a request from a video playback device [Migdal however does not explicitly recite the foregoing. See Heier below for support]; determine an end time for the video playback based on a request time when the request was received [Migdal however does not explicitly recite the foregoing. See Heier below for support]; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 3Serial Number: 15/708,037Dkt: 18-4012-U01Filing Date: September 18, 2017generate the video playback from the start time to the end time Migdal however does not explicitly recite the foregoing. See Heier below for support], wherein the video playback captures, at least a portion of, a duration of the item being transacted at the transaction area [Migdal however does not explicitly recite the foregoing. See Heier below for support]; stream the video playback from the start time to the end time to the video playback device.”  [Migdal however does not explicitly recite the foregoing. See Heier below for support] Although Migdal’s verification method for determining fraudulent activities at a self-checkout terminal (abstract) discloses most of the foregoing limitation, Migdal does not explicitly teach a “database” and “…and the checkout terminal, with a processor and a memory, operatively communicating with the database”.  Further, Migdal also does not specifically teach the following limitation: “configured to: maintain transaction events generated during a transaction by a transaction time that each transaction event was raised in the database;”  and “identify a specific transaction time of the item when the weight of the item is dissimilar to the expected weight and correlate the specific transaction time and the item with the video feed by matching a timestamp in the video feed to the specific transaction time of the weight mismatch event maintained in the database; obtain the video playback from the video feed, wherein a start time of the video playback is determined based on a predefined duration prior to the identified specific transaction time; receive a request from a video playback device; determine an end time for the video playback based on a request time when the request was received; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 3Serial Number: 15/708,037Dkt: 18-4012-U01Filing Date: September 18, 2017generate the video playback from the start time to the end time, wherein the video playback captures, at least a portion of, a duration of the item being transacted at the transaction area; stream the video playback from the start time to the end time to the video playback device.”  
Heier on the other hand from the same or similar field of endeavor discloses the above limitation. Specifically, Heier teaches a “database” and “the video feed being stored by the database with timestamps.” [Specifically Heier shows captured video for a point-of-sale (POS) event can be stored in data storage system 5 (Fig. 1), i.e. a shared database (¶0026-0027). Further, video metadata includes time tags (¶0041 and 0046) corresponding to transactions in POS database]. Heier also teaches “and the checkout terminal, with a processor and a memory, operatively communicating with the database” [Heier Fig. 1 (and corresponding text) shows the fraud detection system of a POS return event. POS computer system 2 connects to a shared “database”/dedicated storage facility 5] Heier also teaches “configured to: maintain transaction events generated during a transaction by a transaction time that each transaction event was raised in the database;”  [Heier via ¶0041 records transactions in the POS database related to sales transaction times, inventory, etc. (¶0027)] and “identify a specific transaction time of the item when the weight of the item is dissimilar to the expected weight and correlate the specific transaction time and the item with the video feed by matching a timestamp in the video feed to the specific transaction time of the weight mismatch event maintained in the database; [See Heier for support regarding correlating transaction times of possible fraud events with captured video (e.g. ¶0041, 0051, 0054, 0055)] obtain the video playback from the video feed, [See ¶0051 where the system retrieves from Data Store 2014, the video metadata for a time window corresponding to the transaction times. The foregoing is construed as video playback to assist in the RFD analysis] wherein a start time of the video playback is determined based on a predefined duration prior to the identified specific transaction time [See ¶0033, 0041, and 0051 of Heier. A time window in the video data that matches with a transaction time in the POS database can have a start time that occurs before the POS event (e.g. a return).]; receive a request from a video playback device [See for e.g. ¶0041, 0050-0051 regarding requests made to and from Heier’s POS system, where analysis of transaction receipts facilitate identifying an end time of a time window in the video data that occurs sometime after the POS event (e.g. a return)]; determine an end time for the video playback based on a request time when the request was received [As noted above (e.g. ¶0033, 0041, and 0050-0051), the end of Heier’s time window occurs sometime after the POS event has taken place. The elapsed time following the time stamp is based on experience in transaction types]; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 3Serial Number: 15/708,037Dkt: 18-4012-U01Filing Date: September 18, 2017generate the video playback from the start time to the end time [¶0033, 0041, and 0051 show the time window of video data which includes the time before and the time after he timestamp can be used by the RFD analyzer for reviewing the relevant video for potential fraud (¶0052)], wherein the video playback captures, at least a portion of, a duration of the item being transacted at the transaction area [Heier’s time window corresponds to a period just before and just after the POS transaction event (e.g. return). See for e.g. ¶0041 and 0046]; stream the video playback from the start time to the end time to the video playback device.”  [The video corresponding to the determined time window can be viewed to determine if there was potential fraudulent activity. See for e.g. ¶0054 and 0093] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the verification method of Migdal for detecting fraudulent activities at a self-checkout terminal to add the teachings of Heier as above to provide an intelligent video monitoring system related to point-of-sale (POS) activities that analyzes metadata about the video on a transaction basis related to a time window so as to help detect fraudulent POS return events without having to consume large amounts of CPU time (¶0007-0008).
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the system of claim 1. As to the required hardware for executing the functions disclosed therein, see computer 509 (Fig. 5). Also reference ¶0034 of Heier for additional support.
Regarding claim 20, Migdol and Heier teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Migdol does not teach the limitation of claim 20 however Heier from the same or similar field of endeavor discloses “wherein the start time of the video playback is set at a predetermined duration prior to the identified transaction time.” [See ¶0051 where a time period before a timestamp of a transaction can be used to identify the start time of a time window. Said time period can be set according to experience in types of transactions previously worked with; hence, said time period can be construed as predetermined] The motivation for combining Migdol and Heier has been discussed in connection with claim 1, above. 
Claims 2, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Migdal, in view of Heier, and in further view of Kobres US 2014/0338987 A1, hereinafter referred to as Kobres.
Regarding claim 2, (Previously Presented) Migdol and Heier teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Migdol and Heier however do not explicitly disclose the limitation of claim 2. Kobres on the other hand from the same or similar field of endeavor discloses “further comprising a user computing device, wherein the video playback is configured to be displayed by the user computing device, wherein the user computing device is the video playback device.” [See operator terminal 55 in Fig. 2 that can be used for video playback. Also see ¶0023] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Migdal and Heier for detecting fraudulent activities to add the teachings of Kobres as above to provide improved techniques that measure and compare the weights of contents at a self-checkout terminal in order to detect possible bypassing of the scanning and bagging of items; hence by Kobres’s techniques, potential fraud can be reduced and prevented (¶0001). 
Regarding claim 8, (Previously Presented) Migdol and Heier teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Migdol and Heier however do not explicitly recite “wherein the checkout terminal is further configured to identify at least one of the item and a price of the item.”  Kobres on the other hand from the same or similar field of endeavor discloses the foregoing. [See for e.g. ¶0027, where a barcode read by a scanner (e.g. scanner 14) provide item category identification information. For price information, see for e.g. ¶0002-0003] The motivation for combining Migdol, Heier, and Kobres has been discussed in connection with claim 2, above. 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the system of claim 8.
Claim 4-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Migdal, in view of Heier, and in further view Daliyot US 2018/0068189 A1, hereinafter referred to as Daliyot.
Regarding claim 4, (Previously Presented) Migdol and Heier teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Migdol and Heier however do not teach “wherein a speed of at least a portion of the video playback is modulated.  Daliyot on the other hand from the same or similar field of endeavor addresses the foregoing limitation in the context of searching video streams. [See Daliyot, ¶0002] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Migdol and Heier for detecting fraudulent activities to add the teachings of Daliyot as above to provide a means for efficiently searching a snippet of surveillance video to identify when an object was placed in or removed from an area imaged by a camera (¶0001); hence, search times can be reduced giving security personnel more time to dedicate to security duties (¶0003).
Regarding claim 5, (Previously Presented) Migdol, Heier, and Daliyot teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Migdol and Heier do not disclose the limitation of claim 5, however, Daliyot from the same or similar field of endeavor is found to disclose “wherein the speed of at least a portion of the video playback is determined as a function of a temporal proximity to the specific transaction time.” [See Daliyot ¶0002.] The motivation for combining Migdol, Heier, and Daliyot has been discussed in connection with claim 4, above. 
Regarding claim 6, (Previously Presented) Migdol and Heier teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Migdol and Heier do not specific transaction time; and the specific transaction time to the end time.” [See Daliyot ¶0002.] The motivation for combining Migdol, Heier, and Daliyot has been discussed in connection with claim 4, above. 
Regarding claim 7, (Previously Presented) Migdol and Heier teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Migdol and Heier do not disclose the limitation of claim 7, however, Daliyot from the same or similar field of endeavor is found to disclose “wherein a speed of the video playback is decelerated from the specific transaction time to a predetermined duration after the specific transaction time.”  [See Daliyot ¶0002.] The motivation for combining Migdol, Heier, and Daliyot has been discussed in connection with claim 4, above. 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the system of claim 4.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the system of claim 5.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Migdal, in view of Heier, and in further view Zhang et al.  US 2015/0121409 A1, hereinafter referred to as Zhang.
Regarding claim 19, (Previously Presented) Migdol and Heier teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Migdol and Heier however do not disclose the limitation of claim 19. Zhang on the other hand from the same or similar field of endeavor is found to teach “wherein the end time of the video playback is a time when the video playback is generated” in light of Examiner’s understanding of “when the video [As such, Zhang in the context of sampling video, teaches capturing a clip of video having a predetermined duration (delta T) and an end time of said duration is the current time T. See for e.g. ¶0074, 0077, and 0192] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Migdol and Heier for detecting fraudulent activities to add the teachings of Zhang as above to provide a user with a means for better identifying a segment of video to watch in a manner that increases the accuracy of the video program identification ¶0005.

Allowable Subject Matter
6.	Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
3. (Original) The video playback system of claim 2, wherein the video playback transitions to a real-time video feed at the end time of the video playback.
14. (Previously Presented) The video playback system of claim 12, wherein the video playback transitions to a real-time video feed at the end time of the video playback.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486